DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 10 are objected to because of the following informalities:  The claim limitation “wherein the setting location specifies whether the PDCP entity is set at MN (Master Node) or SN (Secondary Node)” should be corrected to recite “wherein the setting location specifies whether the PDCP entity is set at a MN (Master Node) or a SN (Secondary Node)”.  Appropriate correction is required.

Response to Arguments
The rejection of claims 5 and 7-10 under 35 U.S.C. § 112(a) have been withdrawn in view of the claim amendment. 

3.	Applicant's arguments filed April 22 2021 have been fully considered but they are not persuasive. In regards to the applicants arguments regarding the rejection of claims 5 and 7-10 under 35 U.S.C. § 102(a)(2) as being anticipated by Fan (Of Record), the examiner respectfully disagrees. More specifically the applicant argues (i.e., Pg. 6 of remarks) the claim feature in amended claim 5 of “wherein the setting location specifies whether the PDCP entity is set at MN (Master Node) or SN (Secondary Node)” is not disclosed in the teachings of Fan. The examiner notes that applicant on (Pg. 6 of the remarks) cites “amended independent claim 1” for not teaching the limitation. However claim 1 has been cancelled and therefore the examiner interprets the applicant’s arguments toward independent claim 5. Independent claim 10 which recites a substantially similar limitation is also argued by the applicant for the same reason as independent claim 5.

The applicant on (Pg. 7 of the remarks) refers to Fig. 17 and Para’s [0278-0293] of Fan and states that Fan describes that “setting PDCP entity is a role of MeNB” (i.e., Pg. 7 of remarks) and the applicant further makes the argument that “Fan describes that the new MeNB i.e., the old SeNB that is requested to become the new MeNB, sets up the PDCP entity (i.e., Pg. 8 of remarks). The applicant further states “In other words, Fan clearly requires that the MeNB should set up a PDCP entity for a split data bearer as the MeNB’s role. In fact, Fan does not disclose or suggest deciding whether the MeNB (i.e., the claimed “MN”) or the SeNB (i.e., the claimed “SN”) sets the PDCP entity. Thus, Fan fails to disclose at least limitation (i) as arranged in independent claim 5, which requires “wherein the setting location specifies whether the PDCP entity is set at MN (Master Node) or SN (Secondary Node)”, (i.e., Pg.’s 8-9 of remarks). However the examiner respectfully disagrees with the applicant’s argument for the following reasons.

For example with respect to (Fig. 17 & Para’s [0278-0293]) of Fan, Fan does teach a master node (see Fig. 17 i.e., MeNB 508) and a secondary node (SN) (see Fig. 17 i.e., SeNB 512) as claimed. According to the claimed invention a determination is made of whether the master node (MN) or the secondary node (SN) sets the PDCP entity. In the Fig. 17 & Para’s [0278-0293]) of Fan, Fan does teach deciding whether the master node or the secondary node sets the PDCP entity. Such determination is made based on radio link quality determined between the UE 506, and the respective SeNB 512 and the MeNB 508 (Fan, see Para’s [0077] & [0278]). Therefore the PDCP entity will be set at either the master node or at the secondary node if the radio link quality is better at the secondary node (Fan, see Para’s [0278] & [0283-0284]). If the radio link quality is not better at the SeNB, then the MeNB 508 will set up the PDCP entity. Therefore Fan does disclose that initially a determination is made of whether the master node (MN) or the secondary node (SN) sets the PDCP entity which is required by independent claim 5. The SeNB 512 of Fig. 17 which does take the role as the new MeNB for setting the PDCP entity, is still the “secondary node” with respect to the master node (i.e., MeNB 508) in Fig. 17 of Fan. In fact Fan discloses in (Para [0284] i.e., the SeNb (new MeNB) then sets up the PDCP entity for the split data bearer). Therefore Fan still refers to the node as the SeNB (i.e., secondary node) for setting the PDCP entity for the split data bearer (Fan, see Para [0284]). The applicant makes the argument that in Fan, “setting PDCP entity is a role of MeNB” (i.e., Pg. 7 of remarks) and that since the secondary node 512 becomes the new MeNB, therefore the MeNB (master node) sets up the PDCP entity as the MeNB’s role. However the examiner respectfully disagrees with applicant’s argument because in Fan, a decision is still made initially of whether the setting location of the PDCP entity will be in either the master node 508 or the secondary node 512 according to determined radio link quality conditions between the UE and the base stations. Regardless of the SeNB 512 becoming the role of new MeNB, the teachings of Fan still discloses that a determination is made of whether the master node Fan, Fig. 17 & Para’s [0274-0289]). Therefore Fan does disclose the claimed limitation in amended claim 5 of “wherein the setting location specifies whether the PDCP entity is set at MN (Master Node) or SN (Secondary Node)” and similarly in independent claim 10 which recites similar limitations. For the reasons explained the rejection of claims 5 and 10 are maintained under 35 U.S.C. § 102(a)(2) as being anticipated by Fan. The rejection of dependent claims 7-9 are maintained based at least on their dependence to the independent claims 5 and 10.   
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 5 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fan et al. US (2018/0332657).

Regarding Claim 5, Fan discloses a radio base station (see Fig. 17 i.e., Old MeNB 508), comprising: a determining unit (see Fig. 10 i.e., Processor 1005 & Para’s [0192-0193]) that determines a setting location of a PDCP entity (see Fig. 17 & Para’s [0077] i.e., role switch is based on a determination that the a secondary network node, e.g. a SeNB, is better than a master network node, e.g. a MeNB, [0079], [0278] i.e., A signaling procedure for enabling fast role-switch will now be described with reference to Fig. 17. Consider the case when the MeNB, e.g. the first network node 508, actively requires one SeNB, e.g. the third network node 512, to switch roles in the cluster. For example, this may be due to that the average radio link quality between the UE, e.g. the wireless device 506, and the respective SeNB, e.g. the second and/or third network node 5120, 512, is better than the serving MeNB, e.g. the first network node 508 (i.e., “determination” for the new MeNB 512) & [0280-0284] i.e., the SeNB (new MeNB) (i.e., “setting location”) then set ups the PDCP entity  for the split data bearer).  

that is a packet data convergence protocol layer entity used for a split bearer, (see Fig. 2 i.e., split bearer & Para’s [0008] i.e., PDCP layer, [0091] i.e., Packet Data Convergence Protocol (PDCP) entity, [0269], & Para [0283-0284] i.e., PDCP entity for the split data bearer & [0289]) 

and a notifying unit (see Fig. 10 i.e., Transmitting Module 1002 & Para [0186]) that notifies (see Fig. 17 i.e., Step S61) another radio base station (see Fig. 17 i.e., New MeNB 512) of the setting location of the PDCP entity, (see Fig. 17 i.e., Step S61 & Para’s [0281] i.e., firstly, the old MeNB, e.g. the first network node 508, asks the SeNB, e.g. the third network node 512, to get prepared to be the new MeNB) (i.e., “setting location”). This may be done by the first network node 508 transmitting the first signal S61 (i.e., “notifying”) to the third network node 512 (i.e., “another radio base station”), [0283-0284] i.e., the SeNB (new MeNB) (i.e., “setting location”) then set ups the PDCP entity for the split data bearer, & [0289]).   

wherein the setting location specifies whether the PDCP entity is set at MN (Master Node) (see Fig. 17 i.e., MeNB 508) or SN (Secondary Node) (see Fig. 17 i.e., SeNB 512), (see Fig. 17 & Para’s [0278-0284] i.e., the SeNB (new MeNB) then sets ups the PDCP entity for the split data bearer).

Regarding Claim 7, Fan discloses the radio base station as claimed in claim 5, wherein when it is determined that the PDCP entity is to be set in the other radio base station (see Fig. 17 & Para’s [0278-0284] i.e., role switch), the notifying unit notifies the other radio base station of a security key to be used in the other radio base station, (see Para [0282] i.e., the first network node 508, needs to deliver a key S-KeNB to SeNB so that the SeNB is able to derive the key used for RRC and user plane).  

Regarding Claim 8, Fan discloses the radio base station as claimed in claim 5, wherein the determining unit determines to modify the setting location of the PDCP entity from the radio base station to the other radio base station (see Para’s [0076-0077] i.e., The change (i.e., “modify”) of master node from one node to another is sometimes in this disclosure referred to as a role-switch, [0079], & [0278-0284] i.e., the SeNB (new MeNB) (i.e., “setting location”) then set ups the PDCP entity  for the split data bearer) and the notifying unit notifies the other radio base station of a modification instruction (see Fig. 17 i.e., Step S61) that instructs to modify the setting location of the see Fig. 17 i.e., Step S61 & Para’s [0281] i.e., firstly, the old MeNB, e.g. the first network node 508, asks the SeNB, e.g. the third network node 512, to get prepared to be the new MeNB) (i.e., “setting location”). This may be done by the first network node 508 transmitting the first signal S61 (i.e., “notifying”) to the third network node 512 (i.e., “another radio base station”), [0283-0284] i.e., the SeNB (new MeNB) (i.e., “setting location”) then set ups the PDCP entity for the split data bearer, & [0289]).   

Regarding Claim 9, Fan discloses the radio base station as claimed in claim 5, further comprising: a transmitting unit (see Fig. 10 i.e., Transmitting Module 1002 & Para [0186]) that transmits to a user device a PDCP parameter used for the split bearer based on the setting location, (see Para’s [0188], [0236-0238] i.e., signal S62 transmitted to the wireless device 506, [0283] i.e., Thirdly, the SeNB, e.g. the third network node 512 (new MeNB), then prepares a signaling radio bearer (SRB) between itself and the UE, e.g. the wireless device 506. That is, the third network node 512 sets up PDCP entity for RRC message & [0284] i.e., the SeNB (new MeNB) (i.e., “setting location”) then set ups the PDCP entity for the split data bearer & [0285] i.e., the UE derives the S-KeNB from the message received by the old MeNB, e.g. the first network node 508 and then the key for RRC and user plane & [0291]).   

Regarding Claim 10, Fan discloses a radio communication method in a base station (see Fig. 17 i.e., base station 508), comprising: determining a setting location of a PDCP entity that is a packet data convergence protocol layer entity used for a split bearer (see Fig. 2 i.e., split bearer & Para’s [0008] i.e., PDCP layer, [0091] i.e., Packet Data Convergence Protocol (PDCP) entity, [0269], & Para [0283-0284] i.e., PDCP entity for the split data bearer & [0289]) and notifying another radio base station of the setting location of the PDCP entity, (see Fig. 17 i.e., Step S61 & Para’s [0281] i.e., firstly, the old MeNB, e.g. the first network node 508, asks the SeNB, e.g. the third network node 512, to get prepared to be the new MeNB) (i.e., “setting location”). This may be done by the first network node 508 transmitting the first signal S61 (i.e., “notifying”) to the third network node 512 (i.e., “another radio base station”), [0283-0284] i.e., the SeNB (new MeNB) (i.e., “setting location”) then set ups the PDCP entity for the split data bearer, & [0289]).   

wherein the setting location specifies whether the PDCP entity is set at MN (Master Node) (see Fig. 17 i.e., MeNB 508) or SN (Secondary Node) (see Fig. 17 i.e., SeNB 512), (see Fig. 17 & Para’s [0278-0284] i.e., the SeNB (new MeNB) then sets ups the PDCP entity for the split data bearer).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADNAN BAIG/Primary Examiner, Art Unit 2461